Name: 2000/269/EC, Euratom: Council Decision of 30 March 2000 appointing a German member of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2000-04-06

 Avis juridique important|32000D02692000/269/EC, Euratom: Council Decision of 30 March 2000 appointing a German member of the Economic and Social Committee Official Journal L 085 , 06/04/2000 P. 0025 - 0025Council Decisionof 30 March 2000appointing a German member of the Economic and Social Committee(2000/269/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 258 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 166 thereof,Having regard to the Council Decision of 15 September 1998 appointing the members of the Economic and Social Committee for the period from 21 September 1998 to 20 September 2002(1),Whereas a member's seat on that Committee has fallen vacant following the resignation of Mr Klaus Schmitz, of which the Council was informed on 21 December 1999;Having regard to the nominations submitted by the German Government,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole ArticleMr Heinz Putzhammer is hereby appointed a member of the Economic and Social Committee in place of Mr Klaus Schmitz for the remainder of his term of office, which runs until 20 September 2002.Done at Brussels, 30 March 2000.For the CouncilThe PresidentJ. SÃ ³crates(1) OJ L 257, 19.9.1998, p. 37.